In an action to recover damages for personal injuries and for medical expenses and loss of services, the appeal is from so much of an order as denies appellants’ application, under subdivision (f) of rule 4 of the Nassau County Supreme Court Rules, to relieve them of their consent to the removal pf the actiop to the County Court, Nassau County, and depies other relief, *698Order, insofar as appeal is taken, affirmed, with $10 costs and disbursements. No opinion. Wenzel, Acting P. J., Beldock, Ughetta, Hallinan and Kleinfeld, JJ., concur.